United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, Tucson, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-477
Issued: June 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2012 appellant filed a timely appeal of a September 29, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury on August 12, 2011 in the performance of duty.
FACTUAL HISTORY
On August 17, 2011 appellant, then a 34-year-old border patrol agent, filed a traumatic
injury claim alleging that he was in a motor vehicle accident in the performance of duty on
1

5 U.S.C. § 8101 et seq.

August 12, 2011. He indicated that he injured his neck and back. In a letter dated August 18,
2011, OWCP requested additional factual and medical evidence in support of his claim.
In a treatment note dated August 12, 2011, Dr. Charles J. Peterson, Board-certified in
emergency medicine, listed a history that appellant was involved in a motor vehicle accident
when rear ended by another vehicle while stopped.2 The note was also signed by a nurse
practitioner. Appellant reported pain to his left shoulder, right shoulder and neck. Dr. Peterson
diagnosed cervicalgia and myalgia. Appellant also submitted a note from Elizabeth W.
McMahon, a registered nurse, dated August 12, 2011.
Appellant described the motor vehicle accident and stated that he felt his spinal cord
cracking, stiffness over the back of his neck and pain in his low back. The employing
establishment provided a safety investigation form describing the motor vehicle accident.
By decision dated September 29, 2011, OWCP denied appellant’s claim on the grounds
that he did not submit any medical evidence containing a medical diagnosis in connection with
the injury. It stated that the medical evidence was from a nurse or nurse practitioner and was not
cosigned by a physician. OWCP further noted that appellant had not established a causal
relationship between the accepted employment incident and any medical condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
2

Appellant denied hitting his head or loss of consciousness, no vision changes or nausea. No focal neurologic
deficit was found, no point tenderness of the cervical or thoracic spine and x-rays were not indicated.
3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

2

submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.9 Medical rationale includes a physician’s rationalized opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.10
ANALYSIS
Appellant was involved in a motor vehicle accident in the performance of duty on
August 12, 2011 as substantiated by the employing establishment. Appellant has alleged that he
sustained neck, shoulder and back injuries as a result of this incident. In support of his claim, he
submitted a hospital treatment note dated August 12, 2011 signed by Dr. Peterson and cosigned
by a nurse practitioner. As the report was signed by Dr. Peterson, the Board finds that it is
medical evidence from a physician within the definition of FECA.11 Dr. Peterson described
appellant’s motor vehicle accident and diagnosed cervicalgia, myalgia, neck and muscle pain.
The Board has held that “pain” is generally a symptom, not a firm medical diagnosis.12 There
was no opinion by Dr. Peterson on the issue of causal relation. This evidence is not sufficient to
establish a neck or shoulder condition as a result of appellant’s August 12, 2011 motor vehicle
accident.
The August 12, 2011 note signed by Nurse McMahon is of no probative value as a nurse
is not a “physician” within the meaning of FECA.13
Appellant has not submitted sufficient medical evidence providing a diagnosed condition
as a result of his traumatic incident on August 12, 2011 and offering an opinion that this
7

John J. Carlone, 41 ECAB 354 (1989).

8

J.Z., 58 ECAB 529 (2007).

9

T.F., 58 ECAB 128 (2006).

10

A.D., 58 ECAB 149 (2006).

11

Merton J. Sills, 39 ECAB 572 (1988).

12

Robert Broome, 55 ECAB 339 (2004).

13

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law).

3

condition is causally related to the motor vehicle accident. For this reason he has failed to meet
his burden of proof and the Board finds that OWCP properly denied his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical evidence to
establish a compensable injury resulting from his August 12, 2011 employment-related motor
vehicle accident.
ORDER
IT IS HEREBY ORDERED THAT the September 29, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

